DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.

Response to Arguments
Applicant’s arguments see pages 1-7, filed June 7, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1, 2, 4, 6-9, 11, 12, 14, 16-18, and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “wherein the depth measurement parameter including at least one of a parameter with respect to an output of an emission light or a parameter with respect to sensing of a reflection light; and based on the determined depth measurement parameter, control the depth sensor to obtain third depth information by using a portion of a sensing capability of the depth sensor”, as the references only describe functions for obtaining gaze and depth data based on a user’s headset with respect to  virtual environment, however the references fail to explicitly disclose the use of additional measurement parameter derived from light detection techniques for the use of controlling a depth sensor to capture additional depth information in conjunction with the remaining limitations of claim 1 regarding gaze point detection via a head mounted display.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 11, this claim recites limitations similar in scope to that of claim 1, and thus is allowed under the same rationale as provided above.
In regards to dependent claims 2, 4, 6-9, 12, 14, 16-18, and 20, these claims depend from allowed base claims 1 and 11, and thus are allowed under the same rationale as provided above.



Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0191148 A1– Reference is of particular relevance to the application as it describes use of a depth sensor that receives depth data indicative of a distance from the depth sensor to a three-dimensional spatial zone and generates fused data comprising depth and object data of an object within the spatial zone.
US 2019/0019341 A1– Reference is of particular relevance to the application as it describes a head-mounted display device that includes an image display having an optical element to transmit light from an outside scene, a display element to display an image, a camera, a memory configured to store data of a marker image, and one or more processors to derive at least one of a camera parameter of the camera and a spatial relationship, based at least on an image that is captured by the camera.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.